Date: May 15, Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com DONALD L. CORRELL ELECTED TO NEW JERSEY RESOURCES BOARD OF DIRECTORS WALL, N.J. – New Jersey Resources (NJR) today announced the election of Donald L. Correll to its board of directors. Mr. Correll is president and chief executive officer at American Water, the largest water services provider in North America. “Don Correll is an accomplished leader who has earned a well-deserved reputation for professional excellence and exceptional service in the water utility industry.
